Citation Nr: 0124467	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  98-14 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for VA death pension benefits.


WITNESSES AT HEARINGS ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran had recognized guerrilla service from March 1945 
to June 1945.  The veteran died in December 1991, and the 
appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 1998 RO decision which, in pertinent part, 
denied entitlement to service connection for the cause of the 
veteran's death, and denied entitlement to death pension.  
The appellant appealed both determinations.  A personal 
hearing was held before an RO hearing officer in March 1999.  
In November 1999, the VA received the appellant's request for 
a hearing before a member of the Board.  In a November 1999 
decision, the Board denied the claims.  In January 2001, the 
Board informed the appellant that since she had requested a 
Board hearing prior to the November 1999 Board decision, a 
hearing was being scheduled.  She was advised that if she 
reported for such hearing, the November 1999 Board decision 
would be vacated and a new decision would be entered.  A 
hearing was held before a member of the Board at the RO (i.e. 
a Travel Board hearing) in June 2001.  The case was 
subsequently returned to the Board, and by separate decision, 
the Board has vacated the November 1999 Board decision.

The present Board decision will address, on a de novo basis, 
the merits of the claims for entitlement to service 
connection for the cause of the veteran's death, and for 
basic eligibility for VA death pension benefits.


FINDINGS OF FACT

1.  The evidence does not show that the cause of the 
veteran's death was related to service.

2.  The veteran did not have qualifying service for VA non-
service-connected death pension benefits.

CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1310 (West 1991 
& Supp. 2001); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001); 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified at sections including 38 C.F.R. §§ 3.102, 3.159 and 
3.326); 38 C.F.R. § 3.312 (2000).

2.  The appellant does not meet the requirements for 
eligibility to receive VA death pension benefits.  38 
U.S.C.A. §§ 101, 107(a) (West 1991 & Supp. 2001); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001); 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326); 38 
C.F.R. §§ 3.1, 3.8(c),(d) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had recognized guerrilla service from March 1945 
to June 1945.  A review of his service medical records shows 
that on medical examination performed in June 1945, his lungs 
and cardiovascular system were normal.

There are no post-service medical records dated until the 
1990s.

Private medical records from Negros Oriental Provincial 
Hospital (NOPH) dated in March 1991 reflect that the veteran 
was hospitalized for complaints of a non-productive cough and 
dyspnea.  A chest X-ray study showed active pulmonary 
tuberculosis.  He was treated with antibiotics.  The 
discharge diagnosis was Koch's infection, minimal.

The veteran's death certificate shows that he died at home on 
December 21, 1991.  The immediate cause of death was listed 
as cardiac arrest.  No antecedent causes of death were 
listed.  The underlying cause of death was listed as 
congestive heart failure.

In May 1997, the appellant submitted an application for 
dependency and indemnity compensation (DIC), death pension 
and accrued benefits by a surviving spouse or child.  She 
claimed that the cause of the veteran's death was due to 
service.

By a letter to the appellant dated in May 1997, the RO 
advised her that to establish service connection for the 
cause of the veteran's death, she needed to demonstrate that 
he died of a disease or injury which was incurred in or 
aggravated by military service, or that a disability of 
service origin materially contributed to the conditions 
resulting in his death.  The RO requested that she submit 
information regarding the veteran's medical treatment for 
heart disease, particularly any treatment from the date of 
his service discharge.  The RO also advised her that she 
could submit a statement from a health care provider who 
treated or examined the veteran regarding the relationship 
between the cause of the veteran's death and his service.

In June 1997, the appellant submitted an authorization and 
consent to release information to the VA (VA Form 21-4142).  
She reported that the veteran was treated at NOPH for 
beriberi in 1977, and for heart failure and tuberculosis in 
1990-1991.  She also reported that he was treated by Dr. 
Antonio.  She stated that the veteran became ill in 1977 with 
swelling of his whole body.  She said the veteran was treated 
in the same hospital in 1990 and 1991.  She said that during 
a 1991 hospitalization he was treated for about two weeks for 
heart failure and tuberculosis.

In a memorandum dated in July 1997, the US Army Reserve 
Personnel Center indicated that the veteran had recognized 
guerrilla service from March 29, 1945 to June 14, 1945, and 
that such was his only recognized military service.

By a letter received in April 1998, the appellant asserted 
that she was entitled to DIC and death pension benefits as 
Philippine soldiers are now considered to be part of the US 
armed forces.  By a statement received in September 1998, she 
essentially asserted that the veteran's death was due to his 
military service during World War II.  She added, "During 
liberation the treatment by the medical team of the American 
liberation forces, the clinical records or history were not 
issued, the reason why I am endorsing this appeal."

At a March 1999 RO hearing, the appellant said that she did 
not understand the progress of her claims, and said that a 
friend had been assisting her in pursuing her claims.  The 
hearing officer explained the status of the case, and the 
appellant stated that she now understood.  The appellant said 
she had no additional documentary evidence to submit.

By a letter dated in July 1999, the appellant essentially 
asserted that a 1946 Rescission Act of Congress was 
unconstitutional, and that she was entitled to VA benefits as 
a result of her husband's military service.  She reiterated 
these assertions in subsequent statements.

By a letter to the appellant dated in September 1999, the RO 
advised her that the limitations on Philippine veterans' 
benefits were imposed by governing law, and that VA was 
required to evaluate claims in accordance with the law.

By a letter received in February 2000, the appellant asserted 
that the veteran had military service from November 1942 to 
1945.  She contended that it was an injustice that all of his 
military service was not considered to be US military service 
as a result of the Rescission Act of 1946.

At a June 2001 Travel Board hearing, the appellant 
essentially reiterated her assertions.  She contended that 
the veteran's death was related to service.  She stated that 
in 1946, the veteran had malaria and an ulcer.  She at first 
stated that she became aware that the veteran had heart 
disease in 1967, and then stated that his heart disease began 
in 1988.  She said that the veteran's first medical treatment 
for a heart condition was in 1988, and that prior to that his 
medical treatment related to stomach problems.  She asserted 
that she was entitled to death pension because the veteran 
served as a soldier during World War II.  The appellant's 
friend also testified, and said he did not know anything 
about the circumstances of the veteran's death, but that he 
looked very sickly in approximately 1992, although he was not 
sure of the exact date.

II.  Analysis

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 was signed into law.  
This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The Act also includes 
new notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that by virtue of the statement of the 
case and the RO hearing the appellant has been informed of 
the requirements for establishing entitlement to the benefits 
sought.  With respect to her claim for death pension 
benefits, the appellant in effect disagrees with the laws 
governing VA benefits for Philippine veterans.  Based on the 
foregoing, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  

As well, VA has a duty under the VCAA to assist the appellant 
in obtaining evidence necessary to substantiate her claim, 
but in this instance she has not referenced any missing 
evidence that might aid her claims or may otherwise affect 
the outcome of this matter.  Moreover, she has testified that 
she has no additional documentary evidence to submit. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant, and, as such, further 
development requiring expenditure of VA resources is not 
warranted.

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2000).  The term "veteran of any war" means any 
veteran who served in the active military, naval or air 
service during a period of war.  38 C.F.R. § 3.1(e) (2000). 

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service ... (with 
exceptions based on service-connected compensation benefits).  
38 U.S.C.A. § 107 (a) (West 1991 & Supp. 2001).  In Talon v. 
Brown, 999 F.2d 514 (Fed. Cir. 1993), the United States Court 
of Appeals for the Federal Circuit upheld the 
constitutionality of 38 U.S.C.A. § 107(a).

Service in the Commonwealth Army of the Philippines from and 
after the dates and hours when called into service of the 
Armed Forces of the United States by orders issued from time 
to time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not pension benefits.  38 U.S.C.A. § 107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.8 (c),(d) (2000).  Active service 
will be the period certified by the service department.  38 
C.F.R. § 3.9 (a),(d) (2000).

A.  Entitlement to Service Connection for the Cause of the 
Veteran's Death 

The appellant has claimed service connection for the cause of 
the veteran's death (which is one basis for DIC).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (2000).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2000).  The regulations pertaining to presumptive 
service connection are inapplicable in this case as the 
veteran had less than 90 days of continuous service during a 
period of war.  38 C.F.R. §§ 3.307, 3.309 (2000).

The file shows that during the veteran's lifetime, he had no 
established service-connected disabilities.  The veteran's 
service medical records from his period of military service 
(March 1945 to June 1945) are negative for the medical 
conditions involved in his death in 1991, and such conditions 
were not shown for many decades after service.  The first 
medical evidence of a diagnosis of a heart condition is the 
veteran's death certificate, which reveals that the immediate 
cause of death was cardiac arrest, and that the underlying 
cause of death was congestive heart failure.  The appellant 
has testified that the veteran did not develop heart disease 
until the late 1980s.

No competent medical evidence has been submitted to show that 
a condition incurred in or aggravated by service caused or 
contributed to the veteran's death, and no competent medical 
evidence has been submitted to show that congestive heart 
failure is linked to service.  In short, the appellant has 
not submitted medical evidence showing that the cause of the 
veteran's death was linked to service.  Although the 
appellant has asserted that the cause of the veteran's death 
was linked to service, as a layperson, she is not competent 
to render an opinion regarding diagnosis or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The Board finds that the preponderance of the evidence is 
against the claim for entitlement to service connection for 
the cause of the veteran's death.  Consequently, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West Supp. 2001).

B.  Basic Eligibility for VA Death Pension Benefits

The threshold question that must be resolved with regard to 
the claim for VA death pension benefits is whether the 
appellant is eligible for the benefit she has claimed. If her 
claim fails because of the absence of legal merit or lack of 
entitlement under the law, the claim must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The appellant contends that her husband's military service 
qualifies him as a veteran of the United States Armed Forces 
for VA death pension benefits.  The service department has 
certified that the veteran had recognized guerrilla service 
from March 1945 to June 1945.  Certification by the service 
department will be accepted for the purpose of establishing 
entitlement to pension.  See 38 C.F.R. §§ 3.9 (a),(d), 3.203 
(2000).

However, under pertinent provisions of the law, as earlier 
noted, there are certain limitations on the benefits 
available to dependents of recognized guerrillas.  38 
U.S.C.A. § 107(a) provides that, except for purposes of 
compensation based on service-connected disability and 
certain other benefits, service before July 1, 1946 in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including organized 
guerrilla forces, shall not be deemed to have been active 
military, naval or air service for the purposes of any law of 
the United States conferring rights, privileges, or benefits 
upon any person by reason of the service of such person.  
Disability and death pension benefits under Chapter 15 of 
Title 38 are not authorized for such service.

The evidence presented in the instant case indicates that 38 
U.S.C.A. § 107(a) applies to the veteran's military service 
since his only military service was recognized guerrilla 
service from March 1945 to June 1945, which is prior to July 
1, 1946.  Consequently, the veteran's military service does 
not qualify the appellant for VA death pension benefits.  
Furthermore, as the veteran himself was ineligible for VA 
pension benefits, the appellant, his widow, is also 
ineligible for such benefits.  See Talon, supra.

On the basis of the evidence of record, there is no 
demonstration of qualifying military service in this case for 
the purpose of non-service-connected VA pension benefits.  
Therefore, the veteran's claim for entitlement to basic 
eligibility for VA death pension benefits must be denied as a 
matter of law.  Sabonis, supra.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Basic eligibility for VA death pension benefits is denied.


		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

